—In an action to recover damages for personal injuries and to recover unpaid no-fault insurance benefits, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated May 28, 1998, which granted the motion of the defendants ELRAC, Inc., s/h/a Elco Administrative Services and ELRAC, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Pursuant to 11 NYCRR 65.11 (m) (2), an injured party who wants to claim no-fault benefits from a self-insurer, and must submit to that self-insurer “written notice setting forth details sufficient to identify the eligible injured person, along with reasonably obtainable information regarding the time, place and circumstances of the accident * * * as soon as reasonably practicable, but in no event more than 90 days after the date of the accident”. In this case, although the plaintiff’s attorney sent a letter to the respondents within several days of the accident requesting no-fault applications, that letter was insufficient to constitute a proper “written notice”, a condition precedent to maintaining this action for no-fault benefits (11 NYCRR 65.11 [m] [1]), because it failed to set forth “reasonably obtainable information regarding the time, place and circumstances of the accident” as required by 11 NYCRR 65.11 (m) (2) (cf., Hempstead Gen. Hosp. v New York Cent. Mut. Fire Ins. Co., 232 AD2d 454). Since the plaintiff failed to file the requisite written notice within the 90-day period and failed to submit “written proof that it was impossible to comply with such time limitation due to the specific circumstances beyond [his] control” (11 NYCRR 65.11 [m] [2]), the court properly dismissed the action insofar as asserted against the respondents (cf., Mantor v General Acc. Ins. Co., 129 AD2d 998; Presbyterian Hosp. v Liberty Mut. Ins. Co., 211 AD2d 774). Joy, J. P., Florio, Feuerstein and Schmidt, JJ., concur.